           Case 1:18-cv-01787-JMC Document 22 Filed 01/15/19 Page 1 of 2



                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MARYLAND

LEANNE JOY LAPOINTE,                                        *

         Plaintiff                                          *

v.                                                          *             Civil Case No. 18-cv-01787-JMC

F, J & D Enterprises, Inc., et al.                          *

         Defendants.                                        *

                                                       *****

                   ORDER APPROVING FLSA SETTLEMENT AGREEMENT

         Pending before the Court is the parties’ Joint Motion to Approve FLSA Settlement

Agreement. (ECF No. 21). After careful consideration and review of the parties’ joint motion,

the memorandum in support thereof, and settlement agreement,1 it is hereby:

         ORDERED that the Settlement Agreement is APPROVED as a fair and reasonable

resolution of the parties’ Fair Labor Standards Act (“FLSA”) dispute; 2

         ORDERED that the parties’ Joint Motion for Judicial Approval of Settlement is

GRANTED;




1
  The Settlement Agreement was filed as Exhibit 1 to the joint motion. (ECF No. 21-1).
2
  In reviewing FLSA settlements for approval, “district courts in this circuit typically employ the considerations set
forth by the Eleventh Circuit in Lynn’s Food Stores.” Saman v. LBDP, Inc., No. DKC-12-1083, 2013 WL 2949047,
at *3 (D. Md. June 13, 2013) (citing Hoffman v. First Student, Inc., No. WDQ-06-1882, 2010 WL 1176641, at *2 (D.
Md. Mar. 23, 2010); Lopez v. NTI, LLC, 748 F. Supp. 2d 471, 478 (D. Md. 2010)). The settlement must “reflect[] a
fair and reasonable resolution of a bona fide dispute over FLSA provisions.” Id. The Court thus considers (1) whether
there are FLSA issues actually in dispute, (2) the fairness and reasonableness of the settlement in light of the relevant
factors from Rule 23, and (3) the reasonableness of the attorneys’ fees, if included in the agreement. Id. (citing Lynn’s
Food Stores, Inc. v. United States, 679 F.2d 1350, 1355 (11th Cir. 1982); Lomascolo v. Parsons Brinckerhoff, Inc.,
No. 08-1310, 2009 WL 3094955, at *10 (E.D. Va. Sept. 28, 2009); Lane v. Ko-Me, LLC, No. DKC-10-2261, 2011
WL 3880427, at *2-3 (D. Md. Aug. 31, 2011)). Based on the parties’ motion, I find that there are FLSA issues actually
in dispute, and the settlement reached by the parties is reasonable. Additionally, based the parties’ memorandum and
Plaintiff’s Counsels’ declarations, I find that the amount of attorney’s fees agreed upon is also reasonable under the
lodestar analysis.
         Case 1:18-cv-01787-JMC Document 22 Filed 01/15/19 Page 2 of 2



       ORDERED, that pursuant to Paragraph 1 of the Settlement Agreement and in accordance

with Local Rule 111, this case is dismissed without prejudice to the right of a party to move for

good cause to reopen the case within 30 days if the settlement is not consummated. If no party

moves to reopen, the dismissal shall be with prejudice; and

       The Clerk of Court is directed to CLOSE this case.



Dated: January 15, 2019                                    /s/
                                                J. Mark Coulson
                                                United States Magistrate Judge




                                                2
